                             Case 18-30179-lkg                Doc 77   Filed 04/23/20        Page 1 of 4

Information to identify the case:
Debtor 1              Michael D Holcomb                                           Social Security number or ITIN   xxx−xx−8015
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Illinois

Case number: 18−30179−lkg



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Michael D Holcomb
           aka Michael David Holcomb


           4/20/20                                                        By the court: /s/ Laura K. Grandy
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
                    Case 18-30179-lkg         Doc 77    Filed 04/23/20    Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                       Case 18-30179-lkg        Doc 77    Filed 04/23/20       Page 3 of 4
                                      United States Bankruptcy Court
                                      Southern District of Illinois
In re:                                                                                Case No. 18-30179-lkg
Michael D Holcomb                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0754-3          User: admin                  Page 1 of 2                  Date Rcvd: Apr 21, 2020
                              Form ID: 318                 Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 23, 2020.
db              Michael D Holcomb,    2400 Renois Ln,    Cahokia, IL 62206-3015
tr             +Russell C Simon,    Chapter 13 Trustee,    24 Bronze Pointe,    Swansea, IL 62226-1099
3902645         Big Picture Loans,    PO Box 704,   Watersmeet, MI 49969-0704
3902647         Capital One/Portfolio Recovery,    120 Corporate Blvd Ste 100,     Norfolk, VA 23502-4952
3902648        +CarMax Auto Finance,    12800 Tuckahoe Creek Pkwy,    Richmond, VA 23238-1124
3903480        +CarMax Auto Finance,    225 Chastain Meadows Court Suite 210,     Kennesaw, GA 30144-5942
3902649         Central Bank of St. Louis,    c/o Transworld Systems,    PO Box 17221,
                 Wilmington, DE 19850-7221
4103943         Emer Svc Midwest,    c/o ARS,   PO Box 630806,    Cincinnati, OH 45263-0806
4097053         Gateway Foundation,    3204 Eagle Way,    Chicago IL 60678-1032
3902655         LendNation/QC Financial Services,     1238 Camp Jackson Rd,   Cahokia, IL 62206-2232
3902660         MOHELA/US Dept of Education,    633 Spirit Dr,    Chesterfield, MO 63005-1243
3902656        +Medstar Ambulance,    c/o Wakefield & Associates,    10800 E. Bethany Dr. Ste. 450,
                 Aurora, CO 80014-2697
3902658         Midwest Emergency Dept Service,    c/o United Revenue Corp,     204 Billings St Ste 120,
                 Arlington, TX 76010-2495
3902661         Scott Credit Unio,    W Winters & J Streets,    Scott AFB, IL 62225
4103945         Southwest Oral Surgery,    10000 Watson Rd Ste A,    Saint Louis, MO 63126-1841
4097056         Southwest Oral Surgery,    1588 Smizer Station Rd,    Fenton MO 63026-3290
3902887        +US Dept of EducationMOHELA,    633 Spirit Dr,    Chesterfield, MO 63005-1243
3902663         WebBank/ACL Consumer Loan Trust,    c/o Vital Recovery Services LLC,     PO Box 923748,
                 Peachtree Corners, GA 30010-3748

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FREEGGMANN Apr 21 2020 22:13:00       Robert E Eggmann,    Trustee in Bankruptcy,
                 2227 Illinois Route 157,    Edwardsville, IL 62025-3646
3902646         EDI: CAPITALONE.COM Apr 21 2020 22:13:00       Capital One,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
3902650         E-mail/Text: cashnotices@gmail.com Apr 21 2020 18:11:21        CreditBox.com LLC,     PO Box 168,
                 Des Plaines, IL 60016-0003
3902651         E-mail/PDF: creditonebknotifications@resurgent.com Apr 21 2020 18:14:42          CreditOne Bank,
                 PO Box 98873,    Las Vegas, NV 89193-8873
3902652         E-mail/Text: bknotice@ercbpo.com Apr 21 2020 18:11:09        ERC,    PO Box 57547,
                 Jacksonville, FL 32241-7547
3902653         EDI: AMINFOFP.COM Apr 21 2020 22:13:00       First Premier Bank,     PO Box 5519,
                 Sioux Falls, SD 57117-5519
3926315         E-mail/PDF: resurgentbknotifications@resurgent.com Apr 21 2020 18:14:42
                 LVNV Funding, LLC its successors and assigns as,     assignee of ACL Consumer Loan Trust IV,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
3927291         E-mail/PDF: resurgentbknotifications@resurgent.com Apr 21 2020 18:15:11
                 LVNV Funding, LLC its successors and assigns as,     assignee of Capital One Bank (USA), N.A.,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
3902654         E-mail/Text: bk@lendingclub.com Apr 21 2020 18:11:18        Lending Club,
                 71 Stevenson St Ste 300,    San Francisco, CA 94105-2985
3926376         E-mail/PDF: MerrickBKNotifications@Resurgent.com Apr 21 2020 18:15:09          MERRICK BANK,
                 Resurgent Capital Services,    PO Box 10368,    Greenville, SC 29603-0368
3920441        +EDI: MID8.COM Apr 21 2020 22:13:00      MIDLAND FUNDING LLC,      PO BOX 2011,
                 WARREN, MI 48090-2011
4097054         E-mail/Text: bankruptcyreports@wakeassoc.com Apr 21 2020 18:11:24         Medstar Ambulance,
                 c/o Wakefield & Associates,    PO Box 58,    Fort Morgan CO 80701-0058
4097055         E-mail/Text: jhill@arc1.biz Apr 21 2020 18:11:08       Memorial Medical Group,
                 c/o Account Resolution Corp,    17600 Chesterfield Airport Rd Ste 201,
                 Chesterfield MO 63005-1246
3902657         E-mail/PDF: MerrickBKNotifications@Resurgent.com Apr 21 2020 18:15:09          Merrick Bank,
                 PO Box 9201,   Old Bethpage, NY 11804-9001
3902659         EDI: PHINGENESIS Apr 21 2020 22:13:00       Milestone Bankcard Services,     PO Box 4499,
                 Beaverton, OR 97076-4499
3905720         EDI: PRA.COM Apr 21 2020 22:13:00      Portfolio Recovery Associates, LLC,       POB 41067,
                 Norfolk VA 23541
3919954        +EDI: JEFFERSONCAP.COM Apr 21 2020 22:13:00       Premier Bankcard, LLC,
                 Jefferson Capital Systems, LLC Assignee,     PO Box 7999,    St. Cloud, MN 56302-7999
4103944         EDI: CCS.COM Apr 21 2020 22:13:00      Progressive Insurance,      c/o Credit Collection Service,
                 PO Box 607,   Norwood, MA 02062-0607
3902662         E-mail/Text: bknotice@ercbpo.com Apr 21 2020 18:11:09        Sprint,    c/o ERC,    PO Box 57547,
                 Jacksonville, FL 32241-7547
3906786        +EDI: AIS.COM Apr 21 2020 22:13:00      T Mobile/T-Mobile USA Inc,
                 by American InfoSource LP as agent,    4515 N Santa Fe Ave,      Oklahoma City, OK 73118-7901
                                                                                                 TOTAL: 20

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                        TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
                             Case 18-30179-lkg             Doc 77        Filed 04/23/20         Page 4 of 4



District/off: 0754-3                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 21, 2020
                                      Form ID: 318                       Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 20, 2020 at the address(es) listed below:
              Robert E Eggmann   reetrustee@carmodymacdonald.com,
               ala@carmodymacdonald.com;ree@trustesolutions.net;syd@carmodymacdonald.com
              Ronald Allan Buch   on behalf of Debtor Michael D Holcomb Belleville@tbcwam.com,
               G38416@notify.cincompass.com
              United States Trustee   USTPRegion10.es.ecf@usdoj.gov
                                                                                            TOTAL: 3
